DETAILED ACTION
	In Reply filed on 06/02/2022 Claims 1-7, 9-13, 15-17, 30, and 32-34 are pending. Claims 8, 14, 18-29, and 31 are canceled. Claims 30 and 32 are withdrawn from consideration based on restriction/election requirement. Claims 1-7, 9-13, 15-17, and 33-34 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 33- 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4171561 (“Bainard”).
	Regarding claim 1, Bainard teaches a method for producing a seal, comprising:
providing a mold for producing an annular polymeric seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68), the mold comprising:
a mold core (Figs. 1- 2 the combination of mold core 30 and lower die member 32) comprising:
	a lip forming surface of annular form and facing in a generally radially outward direction (Figs. 1- 2 upper cavity surface of mold core 30);
	an inner groove wall of annular form facing in a generally radially outward direction (Figs. 1- 2 lower, generally axial cavity surface of mold core 30);
	a cavity groove end having at least a portion thereof facing in a generally axial direction (Figs. 1- 2 bottom, generally radial surface of mold core 30),
	the inner groove wall located in axially intermediate relation to the lip forming surface and the cavity groove end (Figs. 1- 2 display the lower, generally axial cavity surface of mold core 30 is located between the upper cavity surface of mold core 30 and bottom, generally radial surface of mold core 30), and the lip forming surface radially recessed relative to the inner groove wall (Figs. 1- 2 upper cavity surface of mold core 30 includes the molded-lip groove 40 and thus the upper cavity surface of mold core 30 is radially recessed relative to the lower, generally axial cavity surface of mold core 30);
a mold cap (36) having a cap wall (cavity surface of upper die member 36) of annular form facing in a generally axial direction toward the cavity groove end (cavity surface of upper die member 36 faces bottom, generally radial surface of mold core 30 in a generally axial direction), the lip forming surface located in axially intermediate relation to the cap wall and the inner groove wall (Figs. 1- 2 upper cavity surface of mold core 30 axially intermediate to cavity surface of upper die member 36 and lower, generally axial cavity surface of mold core 30) and located in axially intermediate relation to the cap wall and the cavity groove end (Figs. 1- 2 upper cavity surface of mold core 30 axially intermediate to cavity surface of upper die member 36 and lower, generally axial cavity surface of mold core 30);
a mold collar (34) having a collar cavity surface of annular form facing generally radially inward toward and surrounding at least a portion of the lip forming surface (Figs. 1- 2 cavity surface of centering ring 34 facing radially inward to and surrounding the upper cavity surface of mold core 30);
one of the mold collar and the mold core having a mold shoulder of annular form facing in a generally axial direction toward the cap wall (upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, toward the cavity surface of upper die member 36), at least a portion of the collar cavity surface located in axially intermediate relation to the mold shoulder and the cap wall (Figs. 1- 2 cavity surface of centering ring 34 located between upper surface of lower die member 32 and cavity surface of upper die member 36 in an axial direction) and at least a portion of the lip forming surface located in axially intermediate relation to the mold shoulder and the cap wall (Figs. 1- 2 upper cavity surface of mold core 30 located between upper surface of lower die member 32 and cavity surface of upper die member 36 in an axial direction);
one of the mold collar and the mold core having an outer groove wall of annular form facing radially inward toward and surrounding at least a portion of the inner groove wall (Figs. 1- 2 right angled surface of lower die member 32 axially faces and surrounds lower, generally axial cavity surface of mold core 30), at least a portion of the outer groove wall located in axially intermediate relation to the cavity groove end and the mold shoulder (Figs. 1- 2 right angled surface of lower die member 32 located axially between the remaining generally radial cavity surface of lower die member 32 and bottom, generally radial surface of mold core 30), and the outer groove wall located in axially intermediate relation to the cavity groove end and the cap wall (Figs. 1- 2 right angled surface of lower die member 32 located axially between bottom, generally radial surface of mold core 30 and cavity surface of upper die member 36); and
the cavity groove end, the inner groove wall, and the outer groove wall defining a cavity groove for forming an axial extension of a polymeric seal (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68);
providing a plastic liner of annular form (50) (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68), the plastic liner having first and second liner end surfaces facing in generally opposite axial directions (Fig. 3) and having a liner inner surface and a liner outer surface facing in generally opposite radial directions and located in axially intermediate relation to the first and second liner end surfaces (Figs. 2-3 display inner and outer surfaces of the liner facing in generally opposite radial directions and located in axially intermediate relation to the top and bottom edges of liner);
placing the plastic liner on the mold core with a portion of the liner inner surface facing toward and surrounding at least a portion of the inner groove wall (Fig. 2 displays the liner 50 facing toward and surrounding the lower, generally axial cavity surface of mold core 30) and with a portion of the liner inner surface facing toward and surrounding at least a portion of the lip forming surface (Fig. 2 displays the liner 50 facing toward and surrounding the upper cavity surface of mold core 30) and with a portion of the liner outer surface encircled by the mold shoulder (Fig. 2 displays the liner 50 surrounded by upper left, surface of lower die member 32);
using the mold to produce an annular polymeric seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68) having:
a lubricant end and an environment end facing in generally opposite, generally axial directions and separated by a distance, the lubricant end facing generally away from the environment end (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an inward surface of annular form facing in a generally radially inward direction (Figs. 1- 3 surface of seal in contact with bottom, generally radial surface of mold core 30);
an axial extension of annular form extending axially beyond the lubricant end (Fig. 2 bottom right corner portion of seal extends beyond the adjacent left surface of the seal) and formed at least in part from the inward surface (Fig. 2 bottom right corner portion is formed in part by surface of seal in contact with bottom, generally radial surface of mold core 30) and having an outward surface facing in a generally radially outward direction away from the inward surface and encircling at least a portion of the inward surface (Fig. 2 displays left extending surface of seal in contact with the right surface of lower die member 32 and where the left extending surface surrounds the right extending surface of the seal), the outward surface located in radially intermediate relation to the inward surface and the lubricant end (Fig. 2 the left extending surface of seal is located radially between lubricant end and right extending surface of seal);
a dynamic lip of annular form projecting radially inward relative to the inward surface and having a dynamic sealing surface of annular form facing in a generally radially inward direction (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40);
a liner (50) of annular form composed of plastic defining the dynamic sealing surface (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40), the axial extension located in radially intermediate relation to the dynamic sealing surface and the lubricant end (Fig. 2- 3 the projection of the seal 24 is radially located between molded lip 20 and lubricant end); and
producing a seal surface (surface of lip 24) facing in a generally axial direction away from the environment end (Fig. 3 surface of lip 24 is located generally axially opposite to the upper end of seal) and located in a radially intermediate location to the lubricant end and the dynamic sealing surface (Fig. 3 some of surface of lip 24 is located radially between remaining lower surface of seal and molded lip 20 located adjacent to molded-lip groove 40).
Bainard does not explicitly teach removing at least a portion of an axial extension by a machining operation producing a machined seal surface.
However, Bainard does teach it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3). In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/or liner material. See e.g., Col. 2 lines 63- 64.

Regarding claim 33, Bainard teaches a method for producing a seal, comprising:
providing a mold for producing an annular polymeric seal, the mold comprising a mold core, a mold cap, and a mold collar, wherein the mold core, mold cap, and mold collar have surfaces defining a mold cavity (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68. See also rejection of claim 1 above) comprising:
	a lip forming surface of annular form adjoining an inner groove wall of annular form, the lip forming surface and inner groove wall facing in a generally radially outward direction and the lip forming surface radially recessed relative to the inner groove wall (Figs. 1- 2 upper cavity surface of mold core 30 is equivalent to lip forming surface; Figs. 1- 2 lower, generally axial cavity surface of mold core 30 is equivalent to inner groove wall; Figs. 1- 2 upper cavity surface of mold core 30 includes the molded-lip groove 40 and thus the upper cavity surface of mold core 30 is radially recessed relative to the lower, generally axial cavity surface of mold core 3);
	a cavity groove end joining an end of the inner groove wall, at least a portion of the cavity groove end facing in a generally axial direction (Figs. 1- 2 bottom, generally radial surface of mold core 30),
	a cap wall of annular form facing in a generally axial direction toward the cavity groove end (Figs. 1- 2 cavity surface of upper die member 36 faces bottom, generally radial surface of mold core 30 in a generally axial direction);
a mold shoulder of annular form facing in a generally axial direction toward the cap wall (upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, toward the cavity surface of upper die member 36);
a collar cavity surface of annular form facing generally radially inward toward and surrounding at least a portion of the lip forming surface (Figs. 1- 2 cavity surface of centering ring 34 facing radially inward to and surrounding the upper cavity surface of mold core 30); 
an outer groove wall of annular form facing radially inward toward and surrounding at least a portion of the inner groove wall (Figs. 1- 2 right angled surface of lower die member 32 axially faces and surrounds lower, generally axial cavity surface of mold core 30); and
the cavity groove end, the inner groove wall, and the outer groove wall defining a cavity groove for forming an axial extension of a polymeric seal (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68);
providing a plastic liner (26 or 50) (Figs. 1- 2 and Col. 1 lines 51- 58, Col. 2 lines 26- 68) of annular form having first and second liner end surfaces facing in generally opposite axial directions (Fig. 3) and having a liner inner surface and a liner outer surface facing in generally opposite radial directions and located in axially intermediate relation to the first and second liner end surfaces (Figs. 2-3 display inner and outer surfaces of the liner facing in generally opposite radial directions and located in axially intermediate relation to the top and bottom edges of liner);
locating the plastic liner on the mold core (Fig. 1- 3 display liner 50 located adjacent to mold core 30), a portion of the liner inner surface facing generally radially inward toward and encircling at least a portion of the inner groove wall (Figs. 1- 3 display the inner surface of liner 50/26 radially facing and surrounding lower, generally axial cavity surface of mold core 30), and a portion of the liner inner surface facing generally radially inward toward and encircling at least a portion of the lip forming surface (Figs. 1- 3 display the inner surface of liner 50/26 radially facing and surrounding upper cavity surface of mold core 30);
introducing an elastomer between the liner outer surface and the collar cavity surface and applying pressure and temperature to vulcanize the elastomer and remold the liner inner surface to the shape of the lip forming surface (Abstract, Figs. 1- 2, Claims 1, 12- 13, and Col. 1 lines 51- 58, Col. 2 lines 26- 68);
producing an annular polymeric seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68) having:
a lubricant end shaped by the mold shoulder (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an environment end shaped by the cap wall (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an axial extension of annular form extending axially beyond the lubricant end (Fig. 2 bottom right corner portion of seal extends beyond the adjacent left surface of the seal) and shaped at least in part by the inner and outer groove walls and the cavity groove end (Fig. 2 bottom right corner portion is formed in part by surface of seal in contact with bottom, generally radial surface of mold core 30, lower, generally axial surface of the mold core 30, and lower generally axial surface of lower die member 32);
an inward surface of annular form facing in a generally radially inward direction and shaped by the inner groove wall (Figs. 1- 3 surface of seal in contact with bottom, generally radial surface of mold core 30); and
a dynamic lip of annular form projecting radially inward relative to the inward surface and having a dynamic sealing surface of annular form facing in a generally radially inward direction and form by the liner inner surface (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40); and
producing a seal surface (surface of lip 24) facing in a generally axial direction away from the environment end (Fig. 3 surface of lip 24 is located generally axially opposite to the upper end of seal) and located in a radially intermediate location to the lubricant end and the dynamic sealing surface (Fig. 3 some of surface of lip 24 is located radially between remaining lower surface of seal and molded lip 20 located adjacent to molded-lip groove 40).
Bainard does not explicitly teach the first liner end surface adjoining the cavity groove end; and removing at least a portion of an axial extension by a machining operation producing a machined seal surface.
However, Bainard does teach it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3). In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/or liner material of the lip (24). See e.g., Col. 2 lines 63- 64.
Bainard further teaches the liner should cover the molded lip on each axial side of the lip (Col. 3 lines 1- 12) and introducing the liner to form a surface which resists wear (Col. 1 lines 9- 11). It would have been obvious to one with ordinary skill in the art before the effective filing to modify Bainard’s teachings such that the first liner end surface adjoins the cavity groove end motivated by increasing the amount of wear resistance surface.

Regarding claim 34, Bainard teaches the machining operation truncates a portion of the dynamic lip (Figs. 2- 3 and Col. 2 lines 60- 68 teach trimming along line X—X which is a part of the dynamic lip).

Claims 2-7, 9-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4171561 (“Bainard”).
Regarding claim 2, Bainard teaches a method for producing a seal (Abstract, Figs. 1- 2, and Col. 1 lines 51- 58, Col. 2 lines 26- 68), comprising:
providing an annular seal (Fig. 3) having:
a lubricant end and an environment end facing in generally opposite, generally axial directions and separated by a distance, the lubricant end facing generally away from the environment end (Figs. 1- 3 upper and lower surfaces of seal in contact with upper die member 36 and upper surface of lower die member 32 forms a mold shoulder facing, in a generally axial direction, respectively);
an inward surface of annular form facing in a generally radially inward direction (Figs. 1- 3 surface of seal in contact with bottom, generally radial surface of mold core 30);
an axial extension of annular form extending axially beyond the lubricant end (Fig. 2 bottom right corner portion of seal extends beyond the adjacent left surface of the seal) and away from the environment end (Figs. 2-3 display the lip extending away from environment end of the seal) and formed at least in part from the inward surface (Fig. 2 bottom right corner portion is formed in part by surface of seal in contact with bottom, generally radial surface of mold core 30) and having an outward surface facing in a generally radially outward direction away from the inward surface and encircling at least a portion of the inward surface (Fig. 2 displays left extending surface of seal in contact with the right surface of lower die member 32 and where the left extending surface surrounds the right extending surface of the seal), the outward surface located in radially intermediate relation to the inward surface and the lubricant end (Fig. 2 the left extending surface of seal is located radially between lubricant end and right extending surface of seal);
a dynamic lip of annular form projecting radially inward relative to the inward surface and having a dynamic sealing surface of annular form facing in a generally radially inward direction (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40);
a liner (50) of annular form composed of plastic defining the dynamic sealing surface (Fig. 2- 3 molded lip 20 located adjacent to molded-lip groove 40), the axial extension located in radially intermediate relation to the dynamic sealing surface and the lubricant end (Fig. 2- 3 the projection of the seal 24 is radially located between molded lip 20 and lubricant end); and
producing a seal surface (surface of lip 24) facing in a generally axial direction away from the environment end (Fig. 3 surface of lip 24 is located generally axially opposite to the upper end of seal) and located in a radially intermediate location to the lubricant end and the dynamic sealing surface (Fig. 3 some of surface of lip 24 is located radially between remaining lower surface of seal and molded lip 20 located adjacent to molded-lip groove 40).
Bainard does not explicitly teach removing at least a portion of an axial extension by a machining operation producing a machined seal surface.
However, Bainard does teach it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3). In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/or liner material of the lip (24). See e.g., Col. 2 lines 63- 64.
	
Regarding claim 3, Bainard does not explicitly teach a portion of the machined seal surface is formed by the liner.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove at least a portion an axial extension such that a portion of the machined seal surface is formed by the liner motivated by reasons set forth in claim 2.

Regarding claim 4, Bainard does not explicitly teach the machining operation removes a portion of liner.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove a portion of liner motivated by reasons set forth in claim 2.

Regarding claim 5, Bainard teaches the machining operation truncates a portion of the dynamic lip (Figs. 2- 3 and Col. 2 lines 60- 68 teach trimming along line X—X which is a part of the dynamic lip).

Regarding claim 6, Bainard does not explicitly teach the machined seal surface is substantially even with the lubricant end.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove such that the machined seal surface is substantially even with the lubricant end motivated by reasons set forth in claim 2.

Regarding claim 7, Bainard does not explicitly teach the machined seal surface is separated from the environment end by a distance, and wherein the distance separating the machined seal surface from the environment end is substantially the same as the distance separating the lubricant end from the environment end.
Bainard does teaches known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (24) corresponding to the claimed axial extension (Figs. 2- 3).
In light of Bainard’s teachings, one of ordinary skill in the art would have found it obvious to remove such that the machined seal surface is substantially even with the lubricant end motivated by reasons set forth in claim 2.

Regarding claim 9, Bainard teaches prior to the machining operation the outward surface is located radially outward of and encircles at least a portion of the liner (Fig. 2 display right, lower generally axial extending surface of lower die member 32 being located outward of and encircling a portion of liner 50).

Regarding claim 10, Bainard teaches prior to the machining operation the lubricant end is located radially outward of and encircles at least a portion of the liner (Fig. 2 bottom left, generally radially extending surface of lower die member 32 being located outward of and encircling a portion of the liner 50).

Regarding claim 11, Bainard teaches the liner forms at least part of the environment end (Fig. 3 displays the liner forming a part of the upper surface of die). 

Regarding claim 16, Bainard teaches prior to the machining operation the lubricant end is located radially outward of an encircles a portion of the inward surface and a portion of the liner (Fig. 2 bottom left, generally radially extending surface of lower die member 32 being located outward of and encircling a portion of bottom, generally axial extending surface of seal adjacent to mold core 30 and a portion of the liner 50/26).

Claims 12-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4171561 (“Bainard”) in view of USP 4851176 (“Christiansen”).
Regarding claim 12, Bainard does not explicitly teach prior to the machining operation a relief groove surface is located in radially intermediate relation to the axial extension and the lubricant end and at least a part of the relief groove surface is located in axially intermediate relation to the lubricant end and the environment end, wherein the relief groove surface intersects and adjoins the outward surface of the axial extension.
	Christiansen teaches prior to a machining operation a relief groove (52) is located in radially intermediate relation to the axial extension and the lubricant end (Figs. 1-6 and Col. 5 line 63-Col. 6 line 2 teach contoured surface 52 which includes a protrusion; Figs. 2, 6-7 further display the molded seal having a groove corresponding to the location of where the protrusion is. The groove is located between a lubricant end and the axial extension/lip) and at least part of the relief groove located in axially intermediate relation to the lubricant end and the environment end (Figs. 1-7 and Col. 5 line 63-Col. 6 line 2 teach the groove which corresponds to protrusion of the contoured surface 52. The groove is located between axially opposite sides, i.e., the environmental and lubricant ends), wherein the relief groove surface intersects and adjoins the outward surface of the axial extension (Figs. 1-7 and Col. 5 line 63-Col. 6 line 2 teach the groove which corresponds to protrusion of the contoured surface 52. The groove intersects and adjoints an outward surface of the axial extension/lip).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by helping define portions of the auxiliary seal lip and forming both the seal lip body and outside diameter heel gasket from the same charge of material (Christiansen - Col. 3 lines 1-8, Col. 5 line 63-Col. 6 line 2).

Regarding claim 13, Bainard does not explicitly teach the relief groove surface is located radially outward of and encircles a portion of the inward surface.
Christiansen teaches the relief groove surface is located radially outward of and encircles a portion of the inward surface (Figs. 1- 7 teaches passages 55 located radially outward of and encircles a portion of the axial extending left surface of lip).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by improving the flow path of the molten polymer as it flows through the cavity (Christiansen – Col. 6 lines 8- 14).

Regarding claim 15, Bainard does not explicitly teach the annular seal further comprises a relief groove located in radially intermediate relation to the lubricant end and the axial extension; and at least part of the relief groove located in axially intermediate relation to the lubricant end and the environment end.
Christiansen teaches the annular seal further comprises a relief groove (52) located in radially intermediate relation to the lubricant end and the axial extension (Figs. 1-6 and Col. 5 line 63-Col. 6 line 2 teach contoured surface 52 which includes a protrusion; Figs. 2, 6-7 further display the molded seal having a groove corresponding to the location of where the protrusion is. The groove is located between a lubricant end and the axial extension/lip) and at least part of the relief groove located in axially intermediate relation to the lubricant end and the environment end (Figs. 1-7 and Col. 5 line 63-Col. 6 line 2 teach the groove which corresponds to protrusion of the contoured surface 52. The groove is located between axially opposite sides, i.e., the environmental and lubricant ends).
Bainard does not explicitly teach the relief groove is located radially outward of and encircling a portion of the liner. 
However, Bainard does teach the liner extending into the axial extension (Fig. 2- 3 display the liner 50 extending into liner 24). Christainsen teaches the relief groove located radially outward of and encircles a portion of the axial extension (Figs. 1-7 and Col. 5 line 63-Col. 6 line 2 teach groove which corresponds to protrusion of the contoured surface and the groove being located radially outward and encircling a portion of lip/axial extension). One of ordinary skill in the art before the effective filing date would understand the combination of Bainard and Christainsen suggests claim limitation because incorporating the groove of Christiansen into the seal of Bainard would result in the groove being located radially outward and encircling a portion of the liner of Bainard.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by reasons set forth in claim 12.

Regarding claim 17, Bainard suggests machining the axial extension to form a machined seal surface (Col. 1 lines 26- 39, Col. 2 lines 63- 64, and Figs. 2- 3).
Bainard does not explicitly teach a relief groove surface is located in radially intermediate relation to the axial extension and the lubricant end and at least part of the relief groove surface is located in axially intermediate relation to the lubricant end and the environment end.
Christainsen teaches a relief groove surface (55) is located in radially intermediate relation to the machined seal surface and the lubricant end (Figs. 1- 7 display the surface of passage 55 being located radially between the left bottom surface of cavity 34 of Fig. 6 and seal surface of lip) and at least part of the relief groove surface (55) is located in axially intermediate relation to the lubricant end and the environment end (Figs. 1- 7 display the passage 55 located axially between the bottom and top surfaces of the seal).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Bainard to incorporate the relief groove as taught by Christiansen motivated by improving the flow path of the molten polymer as it flows through the cavity (Christiansen – Col. 6 lines 8- 14).

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant first argues that Bainard’s washer 50 is not a liner and does not have first and second liner end surfaces facing in generally opposite axial directions, nor does Bainard have a liner inner surface and a liner outer surface facing in generally opposite radial directions and located in axially intermediate relation to the first and second liner end surfaces.
The Examiner respectfully disagrees. Bainard’s washer (50), like Applicant’s, takes the form of a concentric ring prior to the method. Bainard teaches taking the washer, placing it on mold core 30 followed by pressurizing the washer 50 to form liner 26. There is no structural difference between the term “liner” as claimed and Bainard’s washer/liner.
Next, Bainard does teach the claimed surfaces of the liner. Figs. 2-3 of Bainard display inner and outer surfaces of the liner facing in generally opposite radial directions and located in axially intermediate relation to the top and bottom edges of liner. Thus, Bainard teaches a liner with the argued limitations.

Applicant argues that Bainard does not disclose placing the plastic liner on the mold core 30 with a portion of the liner inner surface facing toward and surrounding at least a portion of the inner groove wall and with a portion of the liner inner surface facing toward and surrounding at least a portion of the lip forming surface and with a portion of the liner outer surface encircled by the mold shoulder.
The Examiner respectfully disagrees. Bainard does teach placing the plastic liner on the mold core. First, Fig. 2 of Bainard displays the liner 50 facing toward and surrounding the lower, generally axial cavity surface of mold core 30. Second, Fig. 2 of Bainard displays the liner 50 facing toward and surrounding the upper cavity surface of mold core 30. Last, Fig. 2 of Bainard displays the liner 50 surrounded by upper left, surface of lower die member 32.

Applicant argues that a person having ordinary skill in the art would understand Bainard as teaching the annular metal shell 12 and the dust lip 24 as at the environmental end of the shaft seal 10 and the opposite end would be the lubricant end of the shaft seal. Thus, according to Applicant, the surface of dust lips 24 faces in a generally axial direction away from the lubricant end—as opposed to the environmental end.
While the Examiner does not entirely disagree with this argument, the argument alone is insufficient to overcome the teachings of Bainard. Specifically, Applicant’s argument fails because claims are given their broadest reasonable interpretation during prosecution as opposed to an interpretation according to a person having ordinary skill in the art. See MPEP 2111. Here, Applicant’s claim interpretation is based on how a person of ordinary skill in the art would interpret “lubricant end” and “environmental end.” However, Applicant never argues what the broadest reasonable interpretation of these terms are.
Even if the broadest reasonable interpretation were as narrow as Applicant argues, Applicant fails to provide evidence supporting Applicant’s claim interpretation. See MPEP 2145(I).

Applicant argues that Bainard does not teach or suggest a reason to trim a dust lip 24 or that there is a critical location at or adjacent to a dust lip. Applicant contends that Bainard’s process of forming the seal is totally different that Applicant’s claimed process. Applicant submits that Bainard would reduce the length of the mold cavity to produce a shorter axial extension rather than trim a longer extension.
The Examiner respectfully disagrees. The claimed process and Bainard’s process are patentably indistinct. Bainard teaches it is known to form a seal having a trimming lid by using a standard mold and placing a PTFE ring in the mold, where after the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip (Col. 1 lines 26- 39) and a lip (e.g., 24) corresponding to the claimed axial extension (Figs. 2- 3). Based on this general teaching, a person having ordinary skill in the art before the effective filing date would have found it obvious to remove at least a portion an axial extension by a machining operation producing a machined seal surface motivated by removing excess seal and/or liner material. See e.g., Col. 2 lines 63- 64 of Bainard. Bainard discloses applying trimming generally to seal lips:
It is also known to form an annular shaft seal of the type having a trimmed lip by using a standard mold and placing a polytetrafluoroethylene ring in the mold with a pre-form of elastomer on top of the ring, such that when the mold closes the elastomeric material forms the polytetrafluoroethylene ring into a liner. After the molded seal is removed from the mold cavity it is trimmed at a critical location to produce a trimmed lip at a predetermined point; the polytetrafluoroethylene liner will therefore exist bonded to the molded elastomer from the contact point of the sealing lip axially outwardly in one direction only away from the lip. 

Col. 1 lines 26- 39. This is further supported by the fact that Bainard seeks to reduce new mold tooling. See Col. 1 lines 13- 16, 44- 49. Bainard discloses lip trimming as a means of reducing new mold tooling. Lastly, Bainard already envisions utilizing the same tooling while altering the liner, metal shell, and hydrodynamic pumping elements. See e.g., Col. 3 lines 1-5, 23-27. Thus, one of ordinary skill in the art would understand to maintain the same tooling while trimming any lip of a seal in order to reduce excess liner and seal material.

Applicant argues that Bainard does not teach or suggest “the first liner end surface (8) adjoining the cavity groove end (48)” because Bainard does not refer to the dust lip 24 when stating “the liner should cover the molded lip 20 on each axial side of the lip to a distance of at least about twice the thickness of the ring 50.” 
The Examiner respectfully disagrees. Bainard teaches the liner should cover the molded lip on each axial side of the lip (Col. 3 lines 1- 12) and introducing the liner to form a surface which resists wear (Col. 1 lines 9- 11).Thus, it would have been obvious to one with ordinary skill in the art before the effective filing to modify Bainard’s teachings such that the first liner end surface adjoins the cavity groove end motivated by increasing the amount of wear resistance of the surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 'http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744